Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Steven Colby on 11/16/2021.
	The application has been amended as follows:
1. (Currently Amended) A video system comprising:
an optically transparent enclosure;
an electronic gaming machine attached to the enclosure;
an image control system electromagnetically connected to a gaming network associated with one of a gaming venue or a stored media database, to select a background video or    a background image and at least one of a different video or a different image;
at least one of the selected background video, the selected background image, the selected different video, or the selected different image selected from at least one of the gaming network, a live video feed, a dynamic data stream, a three dimensional graphic, or the stored media database;
at least one of the selected background video, the selected background image, the selected different video, or the selected different image further coordinated with either the electronic gaming machine or a player of the electronic gaming machine, or both;
a video server processor connected to the image control system to generate a plurality of control video feeds, each of the plurality of control video feeds represents at least one of the selected background video, the  selected background image, the selected different video, or the selected different image;
an image generating system to distribute the plurality of control video feeds to the electronic gaming machine; and 
wherein the distributed control video feeds employing pixel manipulation including image blending, pixel movement and pixel relocation, such that the selected different video or the selected different image, the background image or the selected background video 
2. (Previously Presented)	The video system of claim 1 further  comprising  an audio system connected to the image control system.
3. (Original) The video system of claim 1 wherein the stored media database includes information associated with the player.
4. (Previously Presented)	The video system of claim 1 wherein the image generating system includes a video projector in the enclosure. ·
5. (Previously Presented)	The video system of claim 1 including a plurality of light sources adjacent to the enclosure.
6. (Previously Presented)	The video system of claim 5 wherein the plurality of light sources comprise at least one of LED's, LCD's, CRT's, plasma or OLED's.
7. (Original)	The video system of claim 1 wherein the pixel manipulation further includes at least one of: pixel cloning, pixel scaling or pixel masking.
8. (Currently Amended) The video system of claim 1 further including plurality of the selected different videos and/or the selected different images at least partially layered over each other and the selected background video or the selected background image.
9. (Currently Amended)   A video system comprising:
a plurality of optically transparent enclosures;
a plurality of electronic gaming machines in a gaming venue, one of the electronic gaming machines being attached to one of the enclosures;
an image control  system  electromagnetically  connected  to  a gaming  network associated with a gaming venue or a stored media database to select a background video or a background image and at least one of a different video or a different image from at least one of the gaming network, a live video feed, a dynamic data stream, a three  dimensional graphic, or the stored media database;
at least one of the selected background video, the selected background image, the selected different video, or the different image coordinated with one or both of either the plurality of   electronic gaming machines or the player of the at least one of the plurality of electronic gaming machines, or both;
a video server processor connected to the image control system to generate a plurality of control video feeds, wherein each of the plurality of control video feeds represents at least one of the selected background video, the selected background image, the selected different video, or the selected different image; and
an image generating system to distribute the plurality of control video feeds to the plurality of electronic gaming machines; 
the distributed  plurality of control video feeds employing pixel manipulation including image blending, pixel movement and pixel relocation, such that the selected different video, the selected different image, the selected background image, or the selected background video 
10. (Previously Presented) The video system of claim 9 including a plurality of light sources adjacent to the enclosures, wherein the plurality of light sources comprise at least one of    LED's, LCD's, CRT's, plasma or OLED's.
11. (Previously Presented) The video system of claim  9 further comprising  an audio system connected to the image control system.
12. (Original)	The video system of claim 9 wherein the stored media database includes information associated with the player.
13. (Original) The video system of claim 9 wherein the pixel manipulation further includes at least one of: pixel cloning, pixel scaling or pixel masking.
14. (Currently Amended) The video system of claim 9 further including a plurality of the selected different videos and/or the selected different images at least partially layered 
15. (Currently Amended) A method for generating an image comprising the operations of:
providing an optically transparent enclosure attached to an electronic gaming machine;
selecting, by an image control system electromagnetically connected to a gaming network associated with a gaming venue or a stored media database, a background video or background image and at least one different video or image selected from one or more at least one of a gaming network, a live video feed, a dynamic data stream, a three dimensional graphic, or a stored media database;
associating at least one of the background video, the background image, or the at least one different image with either the electronic gaming machine, or a player of the electronic gaming machine, or both;
generating, by a video server processor connected to the image control system, a plurality of control video feeds, each of the plurality of control video feeds representing at least one of the selected background video, the selected background image, the selected different video, or the selected different image;
distributing the plurality of control video feeds to an image generating system; 
[AltContent: connector][AltContent: connector]employing pixel manipulation including image blending, pixel movement, and pixel relocation such that the selected different video, the selected different image, the selected background image, or the selected background video 
displaying, by the image generating system, the completed video or the completed image on the enclosure to conceal the electronic gaming machine.
16. (Original)	The method of claim 15 wherein the pixel manipulation further includes at least one of: pixel cloning, pixel scaling or pixel masking.
17. (Currently Amended) The method of claim 15 including the operation of at least partially layering a plurality of the selected different videos and/or the selected different images over each other, the selected background video, or the  selected  background image.
18. (Original)	The method of claim 15 wherein the operation of displaying includes generating a holographic image.
projector in the enclosure.
20. (Original)	The method of claim 15 further including the operation of sending an audio signal to and/or from the player.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of the amendments, applicant’s arguments and the filed TD on 11/16/2021. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611